Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 17, 2022

                                      No. 04-22-00124-CV

                          IN THE INTEREST OF P.R.D., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02325
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
        The reporter’s record was originally due to be filed on March 10, 2022. To date, the
court reporter responsible for preparing the record has neither filed the record nor a notification
of late record. This is an accelerated appeal of an order terminating the appellant’s parental
rights. Consequently, each extension of the deadline to file the reporter’s record must not exceed
10 days, see TEX. R. APP. P. 35.3(c); cumulative extensions must not exceed 30 days, absent
extraordinary circumstances, see id. R. 28.4(b)(2); and this appeal must be disposed of by this
court within 180 days of the date the notice of appeal was filed, see TEX. R. JUD. ADMIN. 6.2.
Given the time constraints governing the disposition of this appeal, we ORDER the court
reporter to file the reporter’s record in this court no later than March 21, 2022. Requests for
extensions of time will be disfavored.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court